Citation Nr: 1016800	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  95-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a laminectomy and diskectomy of L5-S1.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1964 to 
April 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board initially denied the claim in December 1999.  
The Veteran appealed the Board denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2000, the Court 
granted a Joint Motion for remand filed by the Secretary of 
VA and the Veteran.  The Joint Motion vacated the Board's 
December 1999 decision and remanded the issue to the Board to 
obtain an adequate VA examination report.  In April 2001 and 
August 2007, the Board remanded the claim to the RO to 
readjudicate it after obtaining a VA examination report in 
compliance with the Court's July 2000 Joint Motion.  The 
Board reviewed the claim again in January 2009 and issued a 
remand to obtain outstanding private medical records.  The 
record is now ready for appellate review on the merits.  

During the pendency of the appeal, the Court held that a 
Total Rating for Compensation Based on Individual 
Unemployability (TDIU) is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The question of entitlement to a TDIU award was raised by the 
examiner at a September 2008 VA examination.  

The issue of entitlement to an award of TDIU is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDING OF FACT

The Veteran's service-connected back disability is productive 
of no more than a limitation of motion of 50 degrees due to 
pain; additionally, there is no evidence of physician 
prescribed bed rest due to incapacitating episodes of back 
pain during four weeks of the last twelve month period.    

CONCLUSION OF LAW


Throughout the rating period on appeal, the criteria for the 
establishment of a 20 percent rating, but no higher, for 
residuals of a laminectomy and diskectomy of L5-S1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (before September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2003, to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and regulations

Disability ratings are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such 
cases, staged ratings are appropriate when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings for each such distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is presently in receipt of a 10 percent 
disability rating for his service- connected residuals of a 
laminectomy and diskectomy of L5-S1, pursuant to Diagnostic 
Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
During the pendency of this appeal, the criteria for 
evaluating spine disorders have been twice revised.  The 
Board will consider all potentially applicable criteria.

Diagnostic Code 5293 was amended on September 23, 2002.  
Prior to September 23, 2002, Diagnostic Code 5293 pertained 
to intervertebral disc syndrome and provides a 10 percent 
rating for mild cases and a 20 percent rating for moderate 
intervertebral disc syndrome with recurring attacks.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warranted a 40 percent rating.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (2001).

Other potentially applicable diagnostic codes under the prior 
criteria for rating back disabilities included Diagnostic 
Code 5292 and 5295.  38 C.F.R. Part 4, Diagnostic Codes 5292 
and 5295 (2002).  Diagnostic Code 5292 provided a 10 percent 
rating for slight limitation of motion, a 20 percent rating 
for moderate limitation of motion, and a 40 percent rating 
for severe limitation of motion.  Under Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent rating was 
warranted for characteristic pain on motion; and a 20 percent 
rating was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was applicable for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The prior criteria also included provisions regarding spinal 
fractures (Diagnostic Code 5285) and ankylosis (Diagnostic 
Code 5286 and 5289).  These disorders are not present in the 
instant case.

The criteria for rating back disabilities was initially 
amended on September 23, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for intervertebral disc disease syndrome 
based upon incapacitating episodes.  The amended Diagnostic 
Code 5243 replaced the prior Diagnostic Code 5293.  It 
provides a 10 percent rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week, but less than two weeks during the past 
twelve months.  A 20 percent rating applies to intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the past twelve months.  A 40 percent rating is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past twelve months.  A 60 percent rating 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

Effective September 26, 2003, the remaining diagnostic 
criteria for evaluating spine disorders were amended (i.e. 
Diagnostic Codes 5286-5295), and included the amended 
criteria for evaluating intervertebral disc syndrome which 
went into effect September 22, 2002.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The amended diagnostic criteria 
rates diseases and injuries of the spine under a General 
Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242 (2009).  The General Rating Formula provides a 10 
percent rating for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; a 
20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is in order for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent rating contemplates unfavorable ankylosis of the 
entire spine.

Additionally, the Board must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate rating for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§  4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Evidence

Service medical records from March 1987 indicated that the 
Veteran had a parachute accident in 1977.  Since his 
accident, he experienced low back pain, radiculopathy, and 
left lower extremity pain.  He had a laminectomy and a 
diskectomy while in service.

A March 1993 VA examination report indicated that the Veteran 
had good gait.  He tested normal on straight leg raising 
tests.  He had good cervical spine posture and full range of 
motion in the cervical spine and both shoulders.  A March 
1993 VA radiology report indicated that his cervical spine 
was within normal limits.  VA medical records dated from 
January 1994 to October 1997 indicated the Veteran was 
receiving treatment from the TENS unit and from the VA 
Anesthesia Pain Clinic.  A VA outpatient treatment record 
dated in March 1994 indicated chronic lumbar pain.  The 
Veteran reported that his lumbar back pain was greater on the 
left with some sciatic type pain.  He further reported that 
the pain was not always present and it was worse with 
activity or sitting for long periods.  He also complained 
that his sleep was sometimes disturbed secondary to his pain, 
but he usually slept okay.  Upon examination, straight leg 
raises showed pain on the left and not on right.

A February 1998 VA examination report indicated that the 
Veteran was receiving treatment for his chronic back pain 
with the TENS unit.  Upon examination, he was able to bend 
forward 85 degrees and backward 35 degrees to either side.  
He had SI joint pain bilaterally at the S1 joint and his 
strength was 5/5 throughout.  His sensation was normal and 
straight leg raises were negative.  In the past, he had right 
L5-S1 radiculopathy status post diskectomy with mild 
degenerative changes at L4-5 and protruding disc at L5-S1 on 
the left.  X-rays showed degenerative joint disease with 
narrowing at the interventricular disk space L1-L2, L2-L3, 
and L5-S1 with osteophytes.  It was noted that he had severe 
degenerative joint disease with good range of motion after 
surgery.  His disabilities were mostly limited to activities 
of daily living secondary to chronic pain from surgery.

X-rays of lumbar spine taken in May 2001 revealed narrowing 
of disc space at 
L2-3, L4-5, and L5-S1.  An MRI report of the lumbar spine 
from July 2001 confirmed multi-level moderate to severe 
degenerative disc disease, greatest at T12/L1, L1/2, and 
L2/3.  The Veteran underwent another MRI study for his spine 
in April 2005.  The findings were similar to the previous 
July 2001 MRI study, except for a finding of a progression in 
spondylosis from L2-3 through L5-S1.  

VA examination in April 2006 revealed subjective complaints 
of daily back pain, at a baseline of 7/10 in severity, with 
daily flares of 9/10 in severity.  He denied radiating pain.  
Objective examination demonstrated forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
30 degrees, all with pain at the endpoints of motion.  The 
examiner noted evidence of weakness, lack of endurance, 
incoordination and fatigue with five repetitions, but did not 
state whether such weakness and related factors resulted in 
further loss of motion. 

The Veteran underwent another VA examination in September 
2008.  He reported that following back surgery in late 1980s, 
he started experiencing low back pain predominantly on his 
right side.  It originally radiated down into his buttocks 
and thigh, but it was now present in the low lumbar area.  
However, he also complained of numbness in his right leg, 
particularly his right foot.  The Veteran maintained a 
medication regimen for pain relief, and the examiner noted 
that it allowed him to rest.  The pain was noted to flare-up 
during any type of lifting activity.  His ambulation was 
limited to approximately a block.  While the Veteran's 
mobility was restricted, he could complete activities related 
to personal hygiene, but could not participate in 
recreational activities.  

During clinical examination, the examiner observed the 
Veteran having a "noticeable" limp, with a dragging his 
right foot.  However, the Veteran could walk on his heels and 
toes.  Forward flexion was to 50 degrees before the onset of 
pain.  The examiner ruled out scoliosis, abnormal syphosis, 
or lordosis.  Neurological examination showed normal 
sensation for both lower extremities.  Nevertheless, the 
Veteran described numbness below his right knee.  It appeared 
on the lateral side moving into the anterior aspect of the 
lower leg, foot, and ankle.  There was also numbness on the 
medial aspect of the right leg.  The plantar aspect of both 
feet had good sensation.  The examiner diagnosed degenerative 
arthritis of the lumbar spine, moderately severe in nature.  
He also noted that the Veteran had a credible history of 
occasional incapacitating episodes due to flare-ups of back 
pain, but could not give a specific duration of the episodes.  
The examiner commented that the Veteran's back disability 
would significantly impair his employment capacity along with 
non-service related medical problems.  

Most recently, VA treatment records, dated March 2009, showed 
that the Veteran complained his back pain was not being 
controlled with his current medication regimen.  He also 
described having pain in his toes and feet for months.  The 
right leg was swollen due to recent vein removal surgery.  
Musculoskeletal examination showed normal gait and no 
tenderness of the spine.  The examiner diagnosed chronic low 
back pain and lumbar radiculopathy.  

In December 2009, the Veteran submitted a letter from a VA 
physician, who wrote that a recent MRI of the low back showed 
bulging discs at several levels without any evidence of nerve 
compression.  He noted that there is no evidence showing that 
bulging discs resulted in back pain.  The doctor advised 
weight loss to alleviate the Veteran's back pain symptoms.  

Analysis 

The Veteran's claim for an increase was received in June 
1994.  As detailed below, the Board finds that throughout the 
rating period on appeal, the Veteran's low back disability 
has most nearly approximated the criteria for a 20 percent 
rating pursuant to the pre-amended version of Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

In essence, the record shows that the Veteran experiences 
chronic back pain due to degenerative disc disease, as 
confirmed by MRI and X-ray studies.  The chronic back pain 
occasionally flares-up and presents difficulty in performing 
routine activities.  Under the prior Diagnostic Code 5293, a 
20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2001).  The Board finds this Diagnostic 
Code to be the most favorable in this instance.  The medical 
record shows that the Veteran experienced chronic back pain 
due to degenerative disc disease for many years.  However, 
the Veteran experiences pain relief from rest and medication.  

The Board notes that Diagnostic Code 5293 provides a 40 
percent rating for severe disc disease with recurring attacks 
and intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2001).  The medical record indicates that the Veteran 
has been able to control back pain through rest and 
medication.  The most recent VA treatment records, dated in 
March 2009, showed that the examiner increased the dosage of 
medication upon complaints of increasing back pain.  
Nevertheless, the available medical and lay evidence does not 
indicate that the Veteran's back pain has escalated to such 
severity that it cannot be effectively controlled.  The Board 
also notes that a VA doctor in November 2009 stated that 
additional pain relief would likely result after weight loss.  
In short, the evidence does not show that the severity of the 
Veteran's back pain is beyond the control of medication and 
other pain relief measures, such as weight loss and rest.  
See id.  

The Board has considered whether a rating in excess of 20 
percent is available based upon the prior criteria covering 
limitation of motion for the spine.  Although the Veteran's 
back disability results in limited motion, the Board declines 
to classify it as a "severe" level as contemplated by the 
criteria for a rating in excess of 20 percent by Diagnostic 
Code 5292.  Indeed, the record does not show that the 
Veteran's forward flexion motion of the lumbar spine was 
limited by more than 50 degrees to include accounts of pain, 
weakness, and fatigue.  Based on the measurements made 
through the appeals period, the Board does not find that the 
record shows a severe limitation of motion under Diagnostic 
Code 5292 (2002).   

Similarly, the evidence does not show that the Veteran's back 
disability meets the criteria for a rating in excess of 20 
percent under Diagnostic Code 5295.  The September 2008 VA 
examination report showed the Veteran having at least 15 
degrees for lateral and rotational flexion of the spine for 
both left and right movement.  The medical evidence does not 
support a characterization of the Veteran's spine as wholly 
listing, having Goldthwaite's sign, exhibiting a marked 
limitation in forward flexion motion or loss of lateral 
motion to meet the 40 percent criteria for Diagnostic Code 
5295.  See id.  Moreover, while occasional reference to 
muscle spasms is seen in the record, the objective findings 
do not show this to be a significant component of the 
disability picture such as to warrant a higher evaluation.  
In fact, the VA examiner in September 2008 did not detect 
spasms or fatigue in the paraspinous muscles.  The prior 
examinations were entirely absent any findings referable to 
lumbar spasms.  Moreover, complaints of muscle spasms are not 
prevalent in the Veteran's own statements, including his 
report of symptoms to treatment providers and VA examiners.  

For all of the foregoing reasons, then, an evaluation in 
excess of 20 percent under the pre-amended criteria is not 
warranted for any portion of the rating period on appeal.

As set forth above, ratings in excess of 20 percent under the 
current, amended rating criteria are limited.  The medical 
record does not show back disability symptoms such as: 
forward flexion limited to 30 degrees or incapacitating 
episodes necessitating physician prescribed bedrest for at 
least four weeks during the past twelve month period.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The Board notes that the Veteran has reported symptoms of 
radiating pain.  The competent medical evidence does not show 
any separately ratable neurological disability due to the 
Veteran's service-connected lumbar spine disability.  In so 
finding, it is acknowledged that an April 2006 VA examination 
report noted pain with leg raising, bilaterally.  However, 
the Veteran denied radicular pain at that time, deep tendon 
reflexes were normal in the lower extremities and dermatomes 
were intact.  The subsequent September 2008 VA examination 
report included a neurological examination.  The examiner 
found the Veteran's sensation to be "pretty much normal" in 
both lower extremities.  He noted that the Veteran reported 
numbness beginning on below the knee on the right lower 
extremity and on the left lower extremity numbness on the 
lateral side moving to the anterior aspect of the foot and 
ankle.  However, the plantar sensation was good for both 
feet.  The examiner failed to diagnose neuropathy for either 
lower extremity.  

Overall, then, the competent medical evidence fails to show 
that the Veteran has a separate neurological disability 
associated with his residuals of a laminectomy and diskectomy 
of L5-S1.  In any event, the complaints of radiating pain to 
the lower extremities are encompassed by the criteria under 
the pre-amended version of Diagnostic Code, and to separately 
rate such radiating pain as a neurologic manifestation would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  
Indeed, both the pre-amended and amended diagnostic criteria 
for the spine, Diagnostic Codes 5243 and 5293, include 
consideration of radiating pain, which encompasses 
radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 1 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Thus, the Board cannot assign 
a separate rating for radiculopathy.  See id; See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); 
see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to 
the effect that a separate rating may be granted when "none 
of the symptomatology . . . is duplicative of or overlapping 
with the symptomatology" of other conditions, and where the 
"symptomatology is distinct and separate . . . ." (Emphasis 
by the Court.).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected back disability 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating.  There is 
also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2006 and 
September 2007.  While these letters were furnished after the 
issuance of the appealed February 1995 rating decision, the 
appeal was subsequently readjudicated in a Supplemental 
Statements of the Case issued in March 2007 and March 2010.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  The September 2007 letter also provided 
notification about how VA assigns disability ratings and 
effective dates for the award of benefits in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA is responsible for taking any additional action necessary 
to comply with previous remands by the Court or the Board.  
The Court has held that a claimant has a right to full 
compliance with prior remands.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The July 2000 
Joint Motion ordered by the Court directed VA to obtain a 
medical examination by an orthopedic specialist that included 
findings in compliance with Deluca, supra. and consider all 
potentially applicable diagnostic codes.  The September 2008 
VA examination report was conducted by an orthopedic 
physician and included consideration of limited motion due to 
pain, fatigability, weakness, and incoordination.  The 
present decision reflects a consideration of all potentially 
applicable rating criteria for the Veteran's service 
connected back disability.  

The Board also notes that its January 2009 remand directed 
the RO to inquire regarding the identification of outstanding 
private treatment records.  The RO sent the Veteran a March 
2009 letter asking him to identify the location and dates of 
treatment for private medical records referred to in the 
September 2008 VA examination report.  The Veteran did not 
respond to this letter, nor has he submitted any additional 
information regarding outstanding medical records.  Thus, the 
Board finds the present record and decision in compliance 
with all prior remand instructions issued by the Court and 
the Board.  Stegall, supra.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the back disability 
described by the Veteran.  Additionally, the Veteran was 
afforded a September 2008 VA examination.  This VA 
examination is fully adequate for the purposes of 
adjudication as it was conducted by qualified orthopedic 
physician based upon review of the claim file, interview with 
the Veteran, and clinical findings.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The examination report also shows 
consideration of limited motion due to pain, fatigability, 
weakness, and incoordination. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating of 20 percent for a laminectomy and diskectomy of 
L5-S1 is granted, subject to the statutes and regulations 
governing the payment of monetary awards.


REMAND

During the pendency of the appeal, the Court has held that a 
TDIU is an element of all claims for an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of 
entitlement to a TDIU award was raised during the September 
2008 VA examination.  The examiner commented that the Veteran 
has a variety of health problems that interfere with his 
ability to perform occupational activities.  However, he also 
described the Veteran's back pain as "contributing 
significantly" to his inability to perform occupational 
tasks.  

Accordingly, the case is REMANDED for the following action:

 1.  Inform the Veteran of the information 
and evidence necessary to substantiate a 
TDIU claim.  

2.  Afford the Veteran a 60 day period to 
respond in light of the TDIU claim notice 
and complete any development necessary, 
such a VA TDIU examination or opinion.  
Then, adjudicate the Veteran's claim for 
TDIU.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


